REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record does not show or suggest a fluid connection device comprising all limitations of the claims.
Okazaki (WO 2011/108728A1) shows a fluid connection device comprising a male connector (12) and a female connector (14), an elastically deformable pin (18) having a substianlly U shape, a movable ring (16), and mobile elements (60), but does not show or suggest the mobile elements having a first radial position where the ring is immobilized on the female connector, to a second radial position, wherein the ring is released, and wherein the elements are configured to cooperate both with the male connector and the ring to release the ring when the elastically-deformable pin is snap-fitted onto the male connector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        05/27/2021